Citation Nr: 1327703	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  11-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right shoulder rotator cuff injury/repair, for the period from August 1, 2008 to December 26, 2012.  

2.  Entitlement to a rating in excess of 10 percent for residuals of right shoulder rotator cuff injury/repair, for the period from December 27, 2012.  

3.  Entitlement to service connection for residuals of breast reduction surgery as secondary to service-connected right shoulder disability.  

4.  Entitlement to a temporary total evaluation for breast reduction surgery.  

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for degenerative disc disease of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1986.  She also served with the U.S. Army Reserve for many years, presumably with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans'Appeals (Board) on appeal from rating decisions dated in January 2009, October 2009, and March 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In August 2012, the Veteran and her husband testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the Veteran informed VA in June 2013 that she underwent a third right shoulder surgery on December 27, 2012, and was seeking a temporary total evaluation (TTE) for convalescence from that surgery.  See 38 C.F.R. § 4.30 (2012).  Therefore, the Board has bifurcated her higher rating claim on appeal into two different time periods, as reflected on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant, if further action is required on her part.  


REMAND

Unfortunately, a remand is required for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

Initially, the Board notes that after the August 2012 Board hearing the record was held open for an additional 30 days to permit the submission of electronic VA treatment records.  Except for a few VA treatment records the Veteran submitted at the time of the hearing, the claims file does not contain any VA treatment records dated after December 2009.  The Board's review of the Veteran's claims file and Virtual VA eFolder in August 2013 discloses that in the wake of her Board hearing her post-December 2009 VA treatment records were not associated with either her claims file or her eFolder.  

The claims file contains VA medical records from the Pittsburgh VA Medical Center (VAMC) on University Drive, the Erie VAMC, and the VA clinic in Crawford County dated through December 2009, although more recent records from these facilities do exist as indicated by copies of several more recent records submitted by the Veteran at the time of her hearing.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, on remand, the RO/AMC should associate with the claims file or with the Veteran's eFolder all outstanding, pertinent records of evaluation and/or treatment from the Pittsburgh and Erie VAMCs, and the clinic in Crawford County, for the period from December 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Concerning the Veteran's higher rating claims for her right shoulder disability, the Board notes that the last VA examination of her right shoulder disability took place in September 2008.  In view of her recent need for surgery, a more current VA examination of her disability is in order.  

Concerning the claim for service connection for the residuals of breast reduction surgery as secondary to her service-connected right shoulder disability, the Board notes that the September 2009 VA examination and medical opinion is inadequate.  The examining physician opined that the residuals of right shoulder rotator cuff injury were most likely caused by or the result of the Veteran's oversized breasts corrected by breast reduction surgery.  However, the Veteran is already service-connected for her right shoulder injury and was seeking compensation benefits for residuals of her breast reduction surgery.  VA wanted to know whether the need for her breast reduction surgery was caused by or aggravated by her right shoulder disability.  It is apparent on the face of the examination report that the VA examiner misunderstood the request for a medical opinion.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since a VA examination was conducted.  See VAOPGCPREC 11-95.  However, in this case, supplemental information would prove beneficial to adjudicating several of the Veteran's claims.  As noted above, her September 2008 right shoulder examination is not current and the September 2009 medical opinion on whether her right shoulder disability aggravated or caused her need for breast reduction surgery is clearly inadequate.  

Thus, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board, therefore, must remand this matter so that the RO/AMC can schedule an appropriate VA examination to determine the severity of the Veteran's right shoulder disability and to provide a medical opinion whether the right shoulder disability caused or aggravated her need for breast reduction surgery.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and her representative and ask them to specify all private and VA medical care providers who have treated her for her disorders on appeal.  After the Veteran has signed any necessary releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the Pittsburgh VAMC, the Erie VAMC, or the VA clinic in Crawford County, for the period from December 2009 to the present.  VA treatment records should be requested whether or not the Veteran responds to the request for additional information.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of her right shoulder disability and to provide a medical opinion whether the right shoulder disability caused or aggravated her need for breast reduction surgery.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Following a review of the claims file and examination of the Veteran, the examiner should address the following:

(a) Whether the range of motion of the Veteran's right arm is so limited by her right shoulder disability that her right arm range of motion is limited to shoulder level, or midway between the side and shoulder level, or is limited to 25 degrees from the side.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the residuals of the Veteran's breast reduction surgery in June 2009 were caused by or aggravated (i.e., permanently worsened beyond its natural progression) by her service-connected right shoulder disability.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  After completion of the above development, the RO/AMC shall undertake any additional development deemed necessary, including associating with the claims file a copy of the Veteran's vocational rehabilitation folder to assist in adjudicating her Section 1151 claim.  

4.  When the development requested above has been completed, the issues on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

